Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 1 of 13 PageID #: 388




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 TIMOTHY WAYNE ROBERTSON,                             )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )        No. 2:19-cv-00322-JRS-MG
                                                      )
 RICHARD BROWN,                                       )
 JERRY SNYDER,                                        )
 RANDY PURCELL,                                       )
 DAVIS,                                               )
 ANDREA STROUP,                                       )
                                                      )
                               Defendants.            )

                  ORDER GRANTING IN PART AND DENYING IN PART
                       MOTION FOR SUMMARY JUDGMENT

        Plaintiff Timothy Wayne Robertson, an Indiana inmate, brought this action under 42

 U.S.C. § 1983 alleging that the defendants held him in segregation in violation of his Eighth and

 Fourteenth Amendment rights and that defendant Brown was deliberately indifferent to his hand

 injury in violation of his Eighth Amendment rights. The defendants have moved for summary

 judgment. Dkt. 54. For the reasons discussed in this Order, the defendants' motion for summary

 judgment, dkt. [54], is denied as to Robertson's Fourteenth Amendment claims against defendants

 Snyder, Purcell, and Stroup and granted as to all other claims.

                                               I.
                                    Summary Judgment Standard

        Summary judgment shall be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must inform the court "of the basis for
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 2 of 13 PageID #: 389




 its motion" and specify evidence demonstrating "the absence of a genuine issue of material

 fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify "specific facts showing

 that there is a genuine issue for trial." Id. at 324.

         In ruling on a motion for summary judgment, the Court views the evidence "in the light

 most favorable to the non-moving party and draw[s] all reasonable inferences in that party's

 favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted). It cannot weigh

 evidence or make credibility determinations on summary judgment because those tasks are left to

 the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court

 need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 has repeatedly assured the district courts that they are not required to "scour every inch of the

 record" for evidence that is potentially relevant to the summary judgment motion before

 them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

                                                  II.
                                         Facts and Background

         At the times relevant to the complaint, Robertson was housed at Wabash Valley

 Correctional Facility (WVCF). Richard Brown was the Warden of WVCF. Jerry Snyder was Unit

 Team Manager. Randy Purcell was a Case Manager. Travis Davis worked in Internal Affairs. And

 Andrea Stroup was Classification Supervisor. Dkt. 17.




                                                         2
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 3 of 13 PageID #: 390




        In late February 2018, prison officials suspected that Robertson was passing drugs to

 another inmate. Robertson tested negative for drug usage, but the inmate he was suspected of

 supplying with drugs tested positive for meth. Dkt. 54-3.

        On March 8, 2018, Robertson was involved in an altercation with another inmate and his

 hand was injured. Robertson Deposition, dkt. 54-1 at 48-49. Robertson was moved to

 administrative segregation on March 14, 2018. Dkt. 17 at 2. Defendant Travis Davis, an internal

 investigator, told Robertson he was being placed in administrative restrictive status housing for his

 own safety after the altercation and because Davis suspected Robertson was involved in "some

 sort of scheme." Dkt. 54-2. Davis also asked Robertson if he wanted to stay in segregation until he

 "talked." Dkt. 54-1 at 16. The record confirms that Davis hoped that the placement would motivate

 Robertson to confess to drug trafficking. Dkt. 54-2. Through Robertson's time in segregation,

 defendants Purcell, Snyder, and Stroup signed off on his classification review and appeal forms.

 Dkt. 54-1 at 34-41; dkt. 1-1; dkt. 60-1 at 15-19.

        On May 14, 2018, Robertson submitted a formal grievance complaining that his hand still

 hurt from the injury he received on March 8, 2018, and that he had not been sent to a hand specialist.

 Dkt. 54-1 at 29-30. In response, a medical provider examined him on May 14, 2018. Id. at 50; dkt. 54-

 4. Robertson filed a grievance appeal on May 28, 2018, and defendant Warden Brown responded on

 June 1, 2018. Brown stated that he had reviewed the grievance appeal and related documents and that

 Robertson could file a healthcare request form if he was still experiencing hand pain. Dkt. 54-4 at 2;

 dkt. 54-1 at 30-31. Robertson believes he was then given the form that he needed and that he submitted

 it and was subsequently seen by medical staff. Dkt. 54-1 at 33-34.

        On January 7, 2019, Robertson wrote an informal grievance to Warden Brown complaining

 that he had been denied an appointment with an outside hand specialist because he was in restricted



                                                     3
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 4 of 13 PageID #: 391




 housing. In response, Brown informed Robertson that no medical provider had referred Robertson

 to an outside hand specialist and that Robertson could submit a healthcare request if he was still

 experiencing issues with his hand. Dkt. 17-1.

        Robertson was transferred out of administrative segregation on February 5, 2019. Dkt. 17

 at 2. During his time in administrative segregation, he received 30-day reviews and could file

 classification appeals. Dkt. 54-1 at 20-23. But the 30-day reviews appear to be identical print outs

 of the same boilerplate language denying a change in placement every month. Id. at 21-22.

        While in segregation, Robertson had access to showers, but the water was cold. His food

 was also served cold on most occasions. Id. at 73-74. He was not allowed to attend group religious

 services and could not attend law library. Id. at 43-44.

                                                III.
                                              Analysis

        A. Fourteenth Amendment Due Process Claim

        "The Supreme Court held in Hewitt [v. Helms, 459 U.S. 460 (1983)] that the Due Process

 Clause mandates that prison officials periodically review whether an inmate placed in

 administrative segregation continues to pose a threat." Isby v. Brown, 856 F.3d 508, 524 (7th Cir.

 2017). "[A] meaningful review ... is one that evaluates the prisoner's current circumstances and

 future prospects, and, considering the reason(s) for his confinement to the program, determines

 whether that placement remains warranted." Id. at 527 (internal quotation omitted).

    1. Personal Involvement

        The defendants first argue that § 1983 liability requires personal involvement in the alleged

 constitutional violation. Dkt. 5 at 5-6. "For constitutional violations under § 1983 or Bivens, a

 government official is only liable for his or her own misconduct." Locke v. Haessig, 788 F.3d 662,

 669 (7th Cir. 2015) (citation and quotation marks omitted). Thus "[a] damages suit under § 1983

                                                  4
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 5 of 13 PageID #: 392




 requires that a defendant be personally involved in the alleged constitutional deprivation." Matz

 v. Klotka, 769 F.3d 517, 528 (7th Cir. 2014); see Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir.

 2010) ("[I]ndividual liability under § 1983 requires 'personal involvement in the alleged

 constitutional deprivation.'“) (citation and quotation marks omitted).

        The record reveals that defendants Purcell, Snyder, and Stroup were personally involved

 in either preparing reviews of Robertson's placement, reviewing his classification appeals and

 grievances, or signing off on such reviews. Dkt. 54-1 at 34-41; dkt. 1-1; dkt. 60-1 at 15-19. These

 facts demonstrate sufficient personal involvement for these defendants to be liable for the alleged

 constitutional violation.

        But the record does not reflect similar personal involvement by defendants Davis or Brown.

 Although Davis was responsible for Robertson's initial placement in segregation, there is no

 evidence that he was involved in, or was responsible for, reviewing Robertson's continued

 placement. Robertson testified at his deposition that defendant Purcell told Robertson to complain

 to Davis about Robertson's continued placement in segregation, but there is no evidence that

 Robertson did so. Dkt. 54-1 at 39-40. Similarly, there is no evidence that Warden Brown was

 involved in the review process. Robertson testified that he addressed one request for interview to

 Warden Brown, but defendant Snyder intercepted it and responded in place of Brown. Dkt. 54-1

 at 29-34; dkt. 60-1 at 14.

        Robertson mainly argues that Brown should be liable for the alleged Fourteenth

 Amendment violation because, as warden, he was responsible for what happened at the prison.

 Dkt. 60 at 1, 9. But there is no supervisory liability under § 1983. Locke, 788 F.3d at 669. For

 these reasons, defendants Davis and Brown are entitled to summary judgment on Robertson's

 Fourteenth Amendment claim.



                                                  5
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 6 of 13 PageID #: 393




     2. Liberty Interest

         The defendants argue that Robertson had no liberty interest in being placed in general

 population because he was held in segregation for less than a year. Thus, defendants argue, he was

 not entitled to periodic reviews of his placement in segregation. The defendants rely on Marion v.

 Columbia Corr. Inst., 559 F.3d 693, 698 (7th Cir. 2009), for the proposition that "six months of

 segregation is not an extreme term and, standing alone, would not trigger due process." But

 Robertson was held in segregation for nearly eleven months. And the Marion court held that

 Marion's confinement of nearly eight months "may implicate a liberty interest [depending on the

 conditions]." Id. at 699. The Seventh Circuit confirmed that eight months in segregation was

 sufficient to create a liberty interest in Williams v. Brown, No. 20-1858, 2021 WL 1124048, at *3

 (7th Cir. Mar. 24, 2021). Furthermore, Marion and Williams involved finite sentences in

 segregation following disciplinary proceedings while Robertson was placed in administrative

 segregation for an indefinite period of time.

         Both Marion and Williams discussed the standard applied in Wilkinson v. Austin, 545 U.S.

 209, 224 (2005), which considers whether the duration and conditions "taken together [] impose

 an atypical and significant hardship within the correctional context." The defendants argue that

 Robertson's conditions in confinement were not harsh enough to trigger a protected liberty interest.

 But a reasonable juror could conclude that the duration of Robertson's confinement combined with

 the restrictive and inhospitable conditions of segregation triggered his right to periodic review of

 his classification.

         The defendants argue alternatively that Robertson received sufficient due process through

 the 30-day reviews and the availability of a classification appeal. But the record reveals that the

 30-day reviews completed by defendant Purcell mirror the types of perfunctory reviews found to



                                                  6
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 7 of 13 PageID #: 394




 be meaningless in Isby. Dkt. 60-1 at 15-19. There remains a genuine issue of material fact as to

 whether these reviews were "meaningful" for purposes of due process.

          For these reasons, defendants Snyder, Purcell, and Stroup are not entitled to summary

 judgment on Robertson's Fourteenth Amendment claim.

    3. Qualified Immunity

          The defendants argue alternatively that they are entitled to qualified immunity on this claim

 because it is not clearly established that periodic reviews in which an inmate in restricted housing

 has the opportunity to challenge his placement in writing but not to appear in person violate the

 inmate's procedural due process rights or that ten to eleven months in restrictive status housing is

 sufficiently long as to trigger a liberty interest thus even implicating the Fourteenth Amendment.

          "Qualified immunity attaches when an official's conduct does not violate clearly

 established statutory or constitutional rights of which a reasonable person would have known."

 White v. Pauly, 137 S. Ct. 548, 551 (2017) (citation and internal quotation marks omitted). To

 overcome an assertion of qualified immunity, a plaintiff must show that "(1) the defendant violated

 a constitutional right, and (2) that [the] right was clearly established at the time of the alleged

 violation." Sinn v. Lemmon, 911 F.3d 412, 418 (7th Cir. 2018). In other words, qualified immunity

 is appropriate when the clearly established law, as applied to the facts, "would have left objectively

 reasonable officials in a state of uncertainty." Horshaw v. Casper, 910 F.3d 1027, 1030 (7th Cir.

 2018).

          Reasonable prison officials should have known in 2018 that inmates in segregation are

 entitled to meaningful periodic reviews. See Hewitt v. Helms, 459 U.S. 460, 477 n.9 (1983),

 abrogated in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995); Isby, 856 F.3d at

 530 ("[P]rison officials have been on notice since Hewitt that periodic reviews of administrative



                                                   7
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 8 of 13 PageID #: 395




 segregation are constitutionally required, and it is self-evident that they cannot be a sham."). And

 reasonable prison officials should have known that ten to eleven months in segregation at WVCF,

 the same facility at issue in Isby, was sufficient to trigger a liberty interest. See Marion, 559 F.3d

 at 699; Isby, 856 F.3d at 512.

        Under some "extraordinary circumstances," an official may be entitled to qualified

 immunity based on reasonable ignorance of clearly established law governing the official's

 conduct. Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982); see also Amore v. Navarro, 624 F.3d

 522, 535 (2d Cir. 2010) (officer entitled to qualified immunity despite arresting plaintiff under

 statute that had been held unconstitutional). But the defendants provide no evidence of such

 extraordinary circumstances.

        Because it was clearly established by 2018 that ten to eleven months in segregation at

 WVCF was sufficient to trigger a liberty interest and because a genuine issue of fact remains as to

 whether Robertson received the process required by Hewitt, summary judgment on the grounds of

 qualified immunity is not appropriate. Isby, 856 F.3d at 530. Accordingly, defendants Snyder,

 Purcell, and Stroup are not entitled to judgment as a matter of law based on qualified immunity.

        B. Conditions of Confinement Claim

        Robertson claims that the conditions of confinement in segregation are significantly worse

 than the conditions in general population. The defendants argue that Robertson's complaints about

 cold showers and food, and lack of access to group religious activities and the law library are

 insufficient to support an Eighth Amendment conditions of confinement claim.

        The Eighth Amendment's proscription against cruel and unusual punishment protects

 prisoners from the "unnecessary and wanton infliction of pain" by the state. Hudson v. McMillian,

 503 U.S. 1, 5 (1992) (citation and internal quotations omitted). Pursuant to the Eighth Amendment,



                                                   8
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 9 of 13 PageID #: 396




 prison officials have the duty to provide humane conditions of confinement: "prison officials must

 ensure that inmates receive adequate food, clothing, shelter, and medical care, and must take

 reasonable measures to guarantee the safety of the inmates." Farmer v. Brennan, 511 U.S. 825,

 832 (1994) (internal quotation omitted).

         To succeed on a conditions-of-confinement claim under the Eighth Amendment, a plaintiff

 must demonstrate that 1) he was incarcerated under conditions that posed a substantial risk of

 objectively serious harm, and 2) the defendants were deliberately indifferent to that risk, meaning

 they were aware of it but ignored it or failed "to take reasonable measures to abate it." Townsend

 v. Cooper, 759 F.3d 678, 687 (7th Cir. 2014); Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014);

 Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008) (citing cases). This standard is different that

 the "atypical and significant hardship" standard applied in the Fourteenth Amendment context.

         The objective showing requires "that the conditions are sufficiently serious—i.e., that they

 deny the inmate the minimal civilized measure of life's necessities, creating an excessive risk to

 the inmate's health and safety." Giles v. Godinez, 914 F.3d 1040, 1051 (7th Cir. 2019) (internal

 quotation omitted). "According to the Supreme Court, … 'extreme deprivations are required to

 make out a conditions-of-confinement claim.'" Id. (quoting Hudson, 503 U.S. at 9). "If under

 contemporary standards the conditions cannot be said to be cruel and unusual, then they are not

 unconstitutional, and [t]o the extent that such conditions are restrictive and even harsh, they are

 part of the penalty that criminal offenders pay for their offenses against society." Id. (internal

 quotation omitted).

         After showing the objective component, a plaintiff must next establish "a subjective

 showing of a defendant's culpable state of mind," and "the state of mind necessary to establish

 liability is deliberate indifference to the inmate's health or safety." Id. (internal quotation omitted).



                                                    9
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 10 of 13 PageID #: 397




 In addition, negligence or even gross negligence is not sufficient to support a § 1983 claim. See

 Huber v. Anderson, 909 F.3d 201, 208 (7th Cir. 2018).

        The record shows that Robertson was subjected to cold showers and cold food in

 segregation and that he could not physically attend law library or religious services. These

 conditions do not constitute extreme deprivations that could be described as cruel and unusual.

 While they may be harsher and more restrictive than conditions experienced in general population,

 no juror could conclude that they are sufficiently serious to violate the Eighth Amendment.

 Therefore, the defendants are entitled to summary judgment on this claim.

        C. Deliberate Indifference Claim Against Brown

        Robertson alleges that Brown was deliberately indifferent to his hand injury in violation of

 his Eighth Amendment rights. Brown responded to Robertson's grievance appeal in June 2018 and

 to Robertson's informal grievance in January 2019. The first response stated that Robertson could

 submit a healthcare request form if his hand still hurt. Dkt. 54-4 at 2. The second response informed

 Robertson that no medical provider had referred Robertson to an outside hand specialist and that

 Robertson could submit a healthcare request if he was still experiencing issues with his hand.

 Dkt. 17-1.

        As noted above, Robertson's treatment and the conditions of his confinement are evaluated

 under standards established by the Eighth Amendment's proscription against the imposition of

 cruel and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed

 that the treatment a prisoner receives in prison and the conditions under which he is confined are

 subject to scrutiny under the Eighth Amendment.").

        The Eighth Amendment "protects prisoners from prison conditions that cause the wanton

 and unnecessary infliction of pain." Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir. 2014). "To



                                                  10
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 11 of 13 PageID #: 398




 determine if the Eighth Amendment has been violated in the prison medical context, [the Court]

 perform[s] a two-step analysis, first examining whether a plaintiff suffered from an objectively

 serious medical condition, and then determining whether the individual defendant was deliberately

 indifferent to that condition." Petties v. Carter, 836 F.3d 722, 727-28 (7th Cir. 2016) (en banc).

        "[D]eliberate indifference may be found where an official knows about unconstitutional

 conduct and facilitates, approves, condones, or 'turn[s] a blind eye' to it." Perez v. Fenoglio, 792

 F.3d 768, 781 (7th Cir. 2015) (quoting Vance v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996)). An

 inmate's correspondence to a prison official may provide sufficient knowledge of a constitutional

 deprivation. Id. at 781-82. "[O]nce an official is alerted to an excessive risk to inmate safety or

 health through [an inmate's] correspondence, refusal or declination to exercise the authority of his

 or her office may reflect deliberate disregard." Id. at 782.

        In contrast, if, upon learning of an inmate's complaints, a prison official reasonably

 responds to those complaints, he lacks a "sufficiently culpable state of mind" to be deliberately

 indifferent. See Johnson v. Doughty, 433 F.3d 1001, 1010-11 (7th Cir. 2006) (finding grievance

 counselor did not violated the Eighth Amendment where he researched inmate's complaint, learned

 that medical professionals had seen and diagnosed inmate with medical condition and determined

 that surgery was not required).

        Defendant Brown is entitled to summary judgment because the undisputed facts establish

 that he reasonably responded to Robertson's grievance appeal in 2018 and informal grievance in

 2019. Brown facilitated Robertson's access to healthcare by providing him with the appropriate

 forms to request such care. No reasonable juror could conclude that Brown exhibited deliberate

 indifference with respect to Robertson's grievances. See Johnson, 433 F.3d at 1010-11. Brown is

 therefore entitled to summary judgment.



                                                  11
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 12 of 13 PageID #: 399




        D. Qualified Immunity

        The Court addressed the defendants' qualified immunity argument as to Robertson's

 Fourteenth Amendment claim in Section III-A above. The Court does not address the defendants'

 qualified immunity argument as to Robertson's Eighth Amendment claims because the Court found

 that Robertson's Eighth Amendment rights had not been violated.

                                           IV. Conclusion

        The defendants' motion for summary judgment, dkt. [54], is granted as to Robertson's

 Fourteenth Amendment claim against Brown and Davis, his Eighth Amendment deliberate

 indifference claim against Brown, and his Eighth Amendment conditions of confinement claim

 against all defendants. The motion is denied as to Robertson's Fourteenth Amendment due process

 claim against defendants Snyder, Purcell, and Stroup.

        The clerk is directed to terminate Brown and Davis as defendants on the docket because

 all claims against them have been dismissed. No partial final judgment shall issue at this time.

        If Robertson wishes to be represented by counsel for trial or any potential settlement

 conference, but his efforts to secure representation have been unsuccessful, he may seek the Court's

 assistance. Robertson shall have through September 29, 2021, in which to file a motion for

 recruitment of counsel or notify the Court that he wishes to proceed pro se. The clerk is directed to

 include the motion for counsel form with Robertson's copy of this Order.

        IT IS SO ORDERED.



 Date: 9/3/2021




                                                  12
Case 2:19-cv-00322-JRS-MG Document 64 Filed 09/03/21 Page 13 of 13 PageID #: 400




 Distribution:

 TIMOTHY WAYNE ROBERTSON
 943020
 MIAMI - CF
 MIAMI CORRECTIONAL FACILITY
 Inmate Mail/Parcels
 3038 West 850 South
 Bunker Hill, IN 46914-9810

 Brandyn Lee Arnold
 INDIANA ATTORNEY GENERAL
 brandyn.arnold@atg.in.gov

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Brandon Carothers
 INDIANA ATTORNEY GENERAL
 bcarothers@atg.in.gov

 Mollie Ann Slinker
 INDIANA ATTORNEY GENERAL
 mollie.slinker@atg.in.gov

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov

 Jarod M. Zimmerman
 KATZ KORIN CUNNINGHAM, P.C.
 jzimmerman@kkclegal.com




                                       13
